Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.
Applicant states that the amendment to include a third wafer overcomes the rejection of record. This argument is not persuasive. Applicant introduces scope to the third wafer that is not reasonably enabled by the limited nature of the disclosure of said third wafer. Furthermore, applicant’s presentation thereof underscores the weight of the amendments themselves. In example, claim 19 states that the second wafer is made of the same material as the third wafer. Claim 1 from which claim 19 depends requires them to be the same size and shape and joined at one surface. In all practical effect the two wafers refer to just one wafer. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third wafer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for the third wafer having the same thickness as the second wafer.
	There is no support for the third wafer having the same shape and size as the second wafer
The three wafers are discussed in applicant’s specification 1/27/2020 in paragraphs 51 and 54. There is no discussion of the third wafer having the same shape and sizes as the second wafer. To the contrary one of the illustrative examples is to provide different thicknesses of the same material. That makes little sense if the materials are the same size, shape, and thickness. That would not achieve different thicknesses. The discussion appears to explicitly establish that the inventive purpose of the third layer is contrary to the current claim set. The simple listing of possible alternatives is not a clear or distinct teaching of the wafer parts sufficiently to enable the current claim set. These limitations are repeated in claims 1, 7, 13. Claims 2-6, 8-12, and 14-20 depend therefrom and thus have the same defect(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhul (US 2015/0309476) in view of Hessler (US 2014/0313866) and Meister (US 2008/0198702).
With regard to claim 1 Rhul discloses a substrate comprising: 
a first wafer based on glass (abstract), the first wafer having a first thickness including a planar body with a plurality of first parts that are identically shaped and identically oriented in an interior of the planar body of the first wafer (coils; abstract; 100, 12a, 12b, 12c; figures 1-3, 6, 8, 9); and 
a second wafer (101,102,103,11a, 11b, and/or 11c) based on at least one second material (abstract), the second wafer having a second thickness and including a planar body with a plurality of second parts that are identically shaped and identically oriented in an interior of the planar body of the second wafer (figures 8, 10, 11),  
wherein the first wafer with the etched first parts and the second wafer with the etched second parts are joined to adjoin only along a single surface (figures 10, 11; abstract; paragraph 47), and 
wherein, once the first wafer and the second wafer are joined, one surface of each of the first parts is made integral with a surface of each of the second parts thereby forming a plurality of the one-piece timepiece components attached to the first wafer and the second wafer (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47).
Rhul discloses glass, but not specifically photostructurable glass.
Rhul does not disclose the claimed: the first parts formed by etching the first wafer and the first parts are connected to the first wafer by bridges after the etching, the second parts formed by etching the second wafer and the second parts are connected to the second wafer by bridges after the etching;
A third wafer based on at least one third material, the third wafer having the second thickness and including a planar body with a plurality of third parts that are identically shaped and identically oriented in an interior of the planar body of the third wafer, the third parts formed by etching the third wafer and the third parts are connected o the third wafer by bridges after the etching,
Wherein the second wafer with the etched second parts and the third wafer with the etched third parts are joined to adjoin only along a single surface.
Hessler teaches forming a spring from photostructurable glass - claim 32; abstract. Meister teaches etching a wafer to form a batch of parts held together on the same wafer after etching connected by bridges after etching – paragraphs 49-53, figures 1-7a. Meister figure 4 shows a mask over a wafer to facilitate forming the structure shown in figure 6 once the mask is removed. Figure 7b depicts the view of figure 6 showing the resulting batch manufacturing having a plurality of parts held together by bridges connecting the parts to the wafer after the steps shown in figures 1-6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul’s spring to be made out of photostructurable glass as taught by Hessler to achieve improved thermal characteristics, as taught by Hessler, including steps of forming a large parts of layers 1 and layers 2 through etching, as taught by Meister, and leaving the parts attached to their respective wafers, as taught by Meister, to further facilitate alignment and attachment of complimentary 1st and 2nd layers into a combined parts, as taught by Rhul. The reasons for doing so would have been to improve thermal characteristics of the material choice, as taught by Hessler, provide batch manufacturing of a large number of parts, as taught by Meister, and provide the improved balance characteristics of the part by providing complimentary layers, as taught by Rhul. With further regard to the claim language “an interior” see figures 7a and 7b of Meister regarding the batch technique and the interior location on a planar substrate.
Regarding the claimed third wafer: Rhul teaches the optical ribbon and mechanical ribbon can be placed above or below interchangeably – paragraph 48. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul spring with at least three layers identically formed, i.e. two optical ribbons above and below a mechanical ribbon, and/or two mechanical ribbons above and below an optical ribbon, and/or even two or more of each ribbon type. The reasons for doing so with a plurality of parts would be the same as the reasons for doing so with a singular of each part. Two or more mechanical ribbons would be for the purpose of providing robust and even winding and unwinding to achieve high quality time measurement using a mechanical spring. Additional ribbons would even out the variance of mechanical stress and additional considerations such as thermal sensitivity. Additional optical ribbons would allow for optical light guiding above and below a mechanical ribbons. The use of even more optical ribbons would allow light to be guided between close surfaces to form a light distributing guide according to established principles in the art. Further such modifications fall under the principle of mere duplication of parts because the reasons for providing two or more of each part is the same as the reason for providing one.

With regard to claim 2 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material is silicon-based and includes single crystal silicon, doped single crystal silicon, polycrystalline silicon, doped polycrystalline silicon, porous silicon, silicon oxide, quartz, silica, silicon nitride or silicon carbide (paragraphs 49, 60 states that the spring may be formed of silicon. See mechanical spring base 11 a figure 11).

With regard to claim 3 (depends from claim 1) Rhul does not teach the claimed: wherein the at least one second material is ceramic-based and includes photostructurable glass, borosilicate, aluminosilicate, quartz glass, zerodur, single crystal corundum, polycrystalline corundum, alumina, aluminium oxide, aluminium nitride, single crystal ruby, polycrystalline ruby, zirconium oxide, titanium oxide, titanium nitride, titanium carbide, tungsten nitride, tungsten carbide, boron nitride or boron carbide.
Hessler teaches a spring formed from a ceramic based material - abstract; paragraphs 7, 35-36, 43; claim 37 - including photostructurable glass and/or family of alkaline silicates, borosilicates or aluminosilicates - paragraph 46. At the time of the invention it would have been obvious to one having ordinary skill in the art to form the base spring according to Hessler’s teachings including a ceramic based material including any of photostructurable glass, and/or family of alkaline silicates, borosilicates or aluminosilicates, as taught by Hessler. The reason for doing so would have been to form a balance spring base with high quality thermal properties as taught by Hessler.

With regard to claim 4 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material is metal-based (paragraph 49 and includes an iron alloy (steel paragraph 49), a copper alloy, nickel or an alloy thereof, titanium or an alloy thereof, gold or an alloy thereof, silver or an alloy thereof, platinum or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, or palladium or an alloy thereof.

With regard to claim 5 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material further includes at least a partial coating of silicon oxide, silicon nitride, silicon carbide or an allotrope of carbon (DLC paragraph 47).

With regard to claim 6 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the first parts are arranged along a straight line on the first wafer and the second parts are arranged along a straight line on the second wafer (Meister figures 7a, 7b).

With regard to claim 7 Rhul discloses a substrate comprising: 
a first wafer based on glass (abstract), the first wafer having a first thickness and including a planar body with a plurality of first parts that are identically shaped in an interior of the planar body of the first wafer (coils; abstract; 100, 12a, 12b, 12c; figures 1-3, 6, 8, 9), 
a second wafer (101,102,103,11a, 11b, and/or 11c) based on at least one second material (abstract), the second wafer having a second thickness including a planar body with a plurality of second parts that are identically shaped in an interior of the planar body of the second wafer (figures 8, 10, 11), 
wherein the first wafer with the etched first parts and the second wafer with the etched second parts are joined to adjoin only along a single surface (figures 10, 11; abstract; paragraph 47), and, once the first wafer and the second wafer are joined, one surface of the first part is made integral with a surface of the second part thereby forming a one-piece timepiece component (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47) attached to the first wafer and the second wafer, and wherein the one-piece timepiece component is permanently releasable from the substrate (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47).
Rhul discloses glass, but not specifically photostructurable glass.
Rhul does not disclose the claimed: the first parts formed by etching the first wafer and the first parts are connected to the first wafer by bridges after the etching; and the second parts formed by etching the second wafer and the second parts are connected to the second wafer by bridges after the etching,
A third wafer based on at least one third material, the third wafer having the second thickness and including a planar body with a plurality of third parts that are identically shaped and identically oriented in an interior of the planar body of the third wafer, the third parts formed by etching the third wafer and the third parts are connected o the third wafer by bridges after the etching,
Wherein the second wafer with the etched second parts and the third wafer with the etched third parts are joined to adjoin only along a single surface.
Hessler teaches forming a spring from photostructurable glass - claim 32; abstract. Meister teaches etching a wafer to form a batch of parts held together on the same wafer after etching connected by bridges after etching – paragraphs 49-53, figures 1-7a. Meister figure 4 shows a mask over a wafer to facilitate forming the structure shown in figure 6 once the mask is removed. Figure 7b depicts the view of figure 6 showing the resulting batch manufacturing having a plurality of parts held together by bridges connecting the parts to the wafer after the steps shown in figures 1-6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul’s spring to be made out of photostructurable glass as taught by Hessler to achieve improved thermal characteristics, as taught by Hessler, including steps of forming a large parts of layers 1 and layers 2 through etching, as taught by Meister, and leaving the parts attached to their respective wafers, as taught by Meister, to further facilitate alignment and attachment of complimentary 1st and 2nd layers into a combined parts, as taught by Rhul. The reasons for doing so would have been to improve thermal characteristics of the material choice, as taught by Hessler, provide batch manufacturing of a large number of parts, as taught by Meister, and provide the improved balance characteristics of the part by providing complimentary layers, as taught by Rhul. With further regard to the claim language “an interior” see figures 7a and 7b of Meister regarding the batch technique and the interior location on a planar substrate.
Regarding the claimed third wafer: Rhul teaches the optical ribbon and mechanical ribbon can be placed above or below interchangeably – paragraph 48. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul spring with at least three layers identically formed, i.e. two optical ribbons above and below a mechanical ribbon, and/or two mechanical ribbons above and below an optical ribbon, and/or even two or more of each ribbon type. The reasons for doing so with a plurality of parts would be the same as the reasons for doing so with a singular of each part. Two or more mechanical ribbons would be for the purpose of providing robust and even winding and unwinding to achieve high quality time measurement using a mechanical spring. Additional ribbons would even out the variance of mechanical stress and additional considerations such as thermal sensitivity. Additional optical ribbons would allow for optical light guiding above and below a mechanical ribbons. The use of even more optical ribbons would allow light to be guided between close surfaces to form a light distributing guide according to established principles in the art. Further such modifications fall under the principle of mere duplication of parts because the reasons for providing two or more of each part is the same as the reason for providing one.

With regard to claim 8 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the at least one second material is silicon-based and includes single crystal silicon, doped single crystal silicon, polycrystalline silicon, doped polycrystalline silicon, porous silicon, silicon oxide, quartz, silica, silicon nitride or silicon carbide (paragraphs 49, 60 states that the spring may be formed of silicon. See mechanical spring base 11 a figure 11).

With regard to claim 9 (depends from claim 7) Rhul does not teach the claimed: wherein the at least one second material is ceramic-based and includes photostructurable glass, borosilicate, aluminosilicate, quartz glass, zerodur, single crystal corundum, polycrystalline corundum, alumina, aluminium oxide, aluminium nitride, single crystal ruby, polycrystalline ruby, zirconium oxide, titanium oxide, titanium nitride, titanium carbide, tungsten nitride, tungsten carbide, boron nitride or boron carbide.
Hessler teaches a spring formed from a ceramic based material - abstract; paragraphs 7, 35-36, 43; claim 37 - including photostructurable glass and/or family of alkaline silicates, borosilicates or aluminosilicates - paragraph 46. At the time of the invention it would have been obvious to one having ordinary skill in the art to form the base spring according to Hessler’s teachings including a ceramic based material including any of photostructurable glass, and/or family of alkaline silicates, borosilicates or aluminosilicates, as taught by Hessler. The reason for doing so would have been to form a balance spring base with high quality thermal properties as taught by Hessler.

With regard to claim 10 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the at least one second material is metal-based (paragraph 49) and includes an iron alloy (steel – paragraph 49), a copper alloy, nickel or an alloy thereof, titanium or an alloy thereof, gold or an alloy thereof, silver or an alloy thereof, platinum or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, or palladium or an alloy thereof.

With regard to claim 11 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the at least one second material further includes at least a partial coating of silicon oxide, silicon nitride, silicon carbide or an allotrope of carbon (DLC paragraph 47).

With regard to claim 12 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the first parts are arranged along a straight line on the first wafer and the second parts are arranged along a straight line on the second wafer (Meister figures 7a, 7b).

With regard to claim 13 Rhul discloses a substrate comprising: a first wafer based on glass (abstract), the first wafer including a planar body with a first part in an interior of the planar body of the first wafer, (coils; abstract; 100, 12a, 12b, 12c; figures 1-3, 6, 8, 9) and a second wafer (101,102,103,11a, 11b, and/or 11c) based on at least one second material (abstract), the second wafer including a planar body with a second part in an interior of the planar body of the second wafer (figures 8, 10, 11), wherein the first wafer and the second wafer are joined to adjoin only along a single surface (figures 10, 11; abstract; paragraph 47), and wherein one surface of the first part is made integral with a surface of the second part thereby forming a one-piece timepiece component (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47)
Rhul discloses glass, but not specifically photostructurable glass.
Rhul does not disclose the claimed: the first part being formed by etching the first wafer, the first part connected to the first wafer by at least one bridge after the etching; the second wafer including a second part formed by etching the second wafer, the second part connected to the second wafer by at least one bridge after the etching,
A third wafer based on at least one third material, the third wafer having the second thickness and including a planar body with a plurality of third parts that are identically shaped and identically oriented in an interior of the planar body of the third wafer, the third parts formed by etching the third wafer and the third parts are connected o the third wafer by bridges after the etching,
Wherein the second wafer with the etched second parts and the third wafer with the etched third parts are joined to adjoin only along a single surface.
Hessler teaches forming a spring from photostructurable glass - claim 32; abstract. Meister teaches etching a wafer to form a batch of parts held together on the same wafer after etching connected by bridges after etching – paragraphs 49-53, figures 1-7a. Meister figure 4 shows a mask over a wafer to facilitate forming the structure shown in figure 6 once the mask is removed. Figure 7b depicts the view of figure 6 showing the resulting batch manufacturing having a plurality of parts held together by bridges connecting the parts to the wafer after the steps shown in figures 1-6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul’s spring to be made out of photostructurable glass as taught by Hessler to achieve improved thermal characteristics, as taught by Hessler, including steps of forming a large parts of layers 1 and layers 2 through etching, as taught by Meister, and leaving the parts attached to their respective wafers, as taught by Meister, to further facilitate alignment and attachment of complimentary 1st and 2nd layers into a combined parts, as taught by Rhul. The reasons for doing so would have been to improve thermal characteristics of the material choice, as taught by Hessler, provide batch manufacturing of a large number of parts, as taught by Meister, and provide the improved balance characteristics of the part by providing complimentary layers, as taught by Rhul. With further regard to the claim language “an interior” see figures 7a and 7b of Meister regarding the batch technique and the interior location on a planar substrate.
Regarding the claimed third wafer: Rhul teaches the optical ribbon and mechanical ribbon can be placed above or below interchangeably – paragraph 48. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul spring with at least three layers identically formed, i.e. two optical ribbons above and below a mechanical ribbon, and/or two mechanical ribbons above and below an optical ribbon, and/or even two or more of each ribbon type. The reasons for doing so with a plurality of parts would be the same as the reasons for doing so with a singular of each part. Two or more mechanical ribbons would be for the purpose of providing robust and even winding and unwinding to achieve high quality time measurement using a mechanical spring. Additional ribbons would even out the variance of mechanical stress and additional considerations such as thermal sensitivity. Additional optical ribbons would allow for optical light guiding above and below a mechanical ribbons. The use of even more optical ribbons would allow light to be guided between close surfaces to form a light distributing guide according to established principles in the art. Further such modifications fall under the principle of mere duplication of parts because the reasons for providing two or more of each part is the same as the reason for providing one.

With regard to claim 14 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the at least one second material is silicon-based and includes single crystal silicon, doped single crystal silicon, polycrystalline silicon, doped polycrystalline silicon, porous silicon, silicon oxide, quartz, silica, silicon nitride or silicon carbide (paragraphs 49, 60 states that the spring may be formed of silicon. See mechanical spring base 11 a figure 11).

With regard to claim 15 (depends from claim 13) Rhul does not teach the claimed: wherein the at least one second material is ceramic-based and includes photostructurable glass, borosilicate, aluminosilicate, quartz glass, zerodur, single crystal corundum, polycrystalline corundum, alumina, aluminium oxide, aluminium nitride, single crystal ruby, polycrystalline ruby, zirconium oxide, titanium oxide, titanium nitride, titanium carbide, tungsten nitride, tungsten carbide, boron nitride or boron carbide.
Hessler teaches a spring formed from a ceramic based material - abstract; paragraphs 7, 35-36, 43; claim 37 - including photostructurable glass and/or family of alkaline silicates, borosilicates or aluminosilicates - paragraph 46. At the time of the invention it would have been obvious to one having ordinary skill in the art to form the base spring according to Hessler’s teachings including a ceramic based material including any of photostructurable glass, and/or family of alkaline silicates, borosilicates or aluminosilicates, as taught by Hessler. The reason for doing so would have been to form a balance spring base with high quality thermal properties as taught by Hessler.

With regard to claim 16 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the at least one second material is metal-based (paragraph 49) and includes an iron alloy (steel paragraph 49), a copper alloy, nickel or an alloy thereof, titanium or an alloy thereof, gold or an alloy thereof, silver or an alloy thereof, platinum or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, or palladium or an alloy thereof.

With regard to claim 17 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the at least one second material further includes at least a partial coating of silicon oxide, silicon nitride, silicon carbide or an allotrope of carbon (DLC paragraph 47).

With regard to claim 18 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the first parts are arranged along a straight line on the first wafer and the second parts are arranged along a straight line on the second wafer (Meister figures 7a, 7b).

With regard to claim 19 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material is the same as the at least one third material (if the wafers must be the same size and shape and made of the same material, then one wafer meets the limitations of the 2nd and 3rd wafer because the claim is directed to a product not a method of manufacture. Two wafers of the same material joined at one surface that are identically shaped and sized would yield the same result as one wafer). At the time of the earliest effective filling date it would have been obvious to form one wafer from two wafers of the same material. The reason for doing so would have been to form a single wafer of increased thickness from the original two wafers. A thicker element would provide improved material support and strength due to being thicker.

With regard to claim 20 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material is different from the at least one third material (as modified in the independent claim the third wafer is different from the second, i.e. optical mechanical optical or mechanical optical mechanical).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-13-22
/SEAN KAYES/Primary Examiner, Art Unit 2844